DETAILED ACTION
Status of the Application
	Claims 1, 25-27, 31, 38, 44, 52-53, 58-59 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s amendment of claims 1, 58, addition of claim 59, and cancellation of claims 2-4, 7, 12-13, 15, 17, 21-24, as submitted in a communication filed on 1/4/2021 is acknowledged.  
	Applicant’s election of Group I, claims 1-4, 7, 12-13, 15, 17, 21-25, 44 and 58, drawn in part to an engineered meganuclease and a composition thereof, as submitted in a communication filed on 1/4/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 26-27, 31, 38, 52-53 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1, 25, 58, 59 and claim 44 in part are at issue and are being examined herein.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 29, line 3. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/656,831 filed on 04/12/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 4/11/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 25 is objected to due to the recitation of “wherein said…meganuclease exhibits at least one of the following optimized characteristics as compared to the ….meganuclease set forth as SEQ ID NO: 4: improved specificity, enhanced efficiency of cleavage, and enhanced efficiency of indel formation”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the term be amended to recite “wherein said…meganuclease exhibits at least one optimized characteristic selected from the group consisting of  improved specificity, enhanced efficiency of cleavage, and enhanced efficiency of indel formation, when compared to the …meganuclease of SEQ ID NO: 14”.   Appropriate correction is required.
Claim 44 is objected to as being directed to a non-elected invention. Appropriate correction is required. 

Claim Rejections – Improper Markush Grouping
Claim 44 is rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, 
The Markush grouping of components in the composition of claim 44 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the nucleic acid and protein of the Markush grouping do not share a single structural similarity by virtue of being structurally and functionally unrelated and do not share a common use.  The nucleic acid is made of nucleotides while the protein is made of amino acids.  Furthermore, the protein is disclosed as having nuclease activity (enzyme).   To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 112(d) or Fourth Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(d):
 (d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 44 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 44 is directed in part to a pharmaceutical composition that comprises a nucleic acid.  Claim 44 depends from claim 1, which is directed to a protein.   Therefore, claim 44 fails to further limit the subject matter of the claim from which it depends because limitations associated with a pharmaceutical composition that comprises a nucleic acid cannot further limit a protein. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Correction is required. 

Allowable Subject Matter
Claims 1, 58, 59 appear to be allowable over the prior art of record.  
The subject matter of claim 25 is allowable over the prior art of record.
A pharmaceutical composition comprising the polypeptide of SEQ ID NO: 12 or SEQ ID NO: 13 appears to be allowable over the prior art of record.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
February 12, 2021